DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed January 14, 2022 is received and entered.
2.	Clams 1, 3 – 5, and 12 – 13 are amended.  Claim 2 is cancelled.  Claims 4, 9 – 11, and 13 – 14 are withdrawn from consideration.  Claims 1 and 3 – 14 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 4, 9 – 11, and 13 – 14 are rejoined and claims 1 and 3 – 14 are allowed over the prior art.

Response to Argument / Amendment
5.	The rejection of claim 3 under 35 USC 112(b) is WITHDRAWN in view of the Amendment.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Regarding claims 4 and 13, please rejoin these claims.

Reasons for Allowance
8.	Claims 1 and 3 – 14 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Dusik et al. (U.S. Pub. 2015/0146007), Lim et al. (U.S. Pub. 2019/0155478), Montgomerie et al. (U.S. Pub. 2016/0291922), Soni (U.S. Pub. 2018/0349367), Ofek et al. (U.S. Pub. 2010/0218094), Shiu et al. (U.S. Pub. 2016/0124499), Border et al. (U.S. Pub. 2013/0278631), and Mittal et al. (U.S. Pub. 2019/0025909).
Regarding claim 1, neither Dusik nor Lim nor Montgomerie nor Soni nor Ofek nor Shiu nor Border nor Mittal teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“an image display processing unit that displays a first image in a predetermined first display region on a screen of the display, and displays a second image related to the first image in a second display region on the screen of the display,
wherein the image display processing unit determines the second display region on the screen of the display according to the orientation of the main body”, and
“wherein the first image and the second image are partial images of a display source image which is received by the data receiving unit.”
Regarding claim 7, neither Dusik nor Lim nor Montgomerie nor Soni nor Ofek nor Shiu nor Border nor Mittal teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 

“an image display processing unit that displays the first source image in a predetermined first display region on a screen of the display, and displays a partial image of the second source image or the second source image in a second display region on the screen of the display,
wherein the image display processing unit determines the second display region on the screen of the display according to the orientation of the main body”.
Regarding claim 12, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 3 – 6, 8 – 11, and 13 – 14, these claims are allowed based on their respective dependence from claims 1, 7, and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626